Title: Alexander Garrett to James Madison, 11 July 1827
From: Garrett, Alexander
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Charlottesville
                                
                                11th July 1827.
                            
                        
                        Your letter, enclosing the proposal of the trustees of Mrs. Randolph, for the loan to the University of
                            Virginia, was duly received; and in obedience to your instructions I immediately communicated the same by letter to the
                            Visitors of the University, from whom I have received answers accepting of the loan as proposed, "with the understanding,
                            that the interest upon the certificates shall be paid, semiannually, provided the Literary board, will make the rule
                            invariable, upon which they have hitherto acted of paying the income to the University semiannually.<"> The papers relative
                            to which I now have the honour to enclose you; Mr. T. J Randolph will wait upon the Visitors at the University, on fryday
                            next. Most Respectfully Your most Obt. Servant
                        
                            
                                Alex. Garrett
                                                
                            
                            
                        B. U Va.
                    